DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 2.7.2022.
Claims 1-18 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed Feb 7, 2022 have been fully considered but they are not persuasive.
The Applicant has made significant amendments to the independent claim 1and its dependents. The applicant has also added new dependent claims 9-18. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: The applicants specifically claim a second generating element that oscillates about a rotation axis with respect to a first generating element, and respectfully maintain that Morihito's rotor is not a "generating element" per se, as the term generating element is defined in the applicants' specification and claims. The applicants specifically teach and claim that the first and second 
generating elements comprise triboelectric material. Neither Morihito's stator nor rotor comprises triboelectric material. Morihito refers to the elements of the rotor as "hammers", and these hammers are used to beat upon fins of piezoelectric material. Because neither Park nor Morihito, individually or collectively teaches or suggests a triboelectric generator wherein a second generating element is arranged to oscillate about a rotation axis with respect to a first generating element to generate an output voltage, the applicants respectfully maintain that the Examiner has failed to establish a prima facie case to support the rejection of claim 1-6 under 35 U.S.C. 103 over Park and Morihito, and respectfully maintain that this rejection should be withdrawn. 

Examiner Response 1: The Examiner respectfully disagrees with this assertion. Specifically, Park teaches a triboelectric generator adapted to generate electrical energy from rotational oscillatory motion with a 
Applicant Argument 2: The Examiner refers to Park's FIG. 13 for disclosing a rotor 310 and stator 320 comprising triboelectric material. The applicants respectfully disagree that Park's elements 310 and 320 can reasonably be referred to as a rotor and stator, as the terms are used in the art. 
"rotor: a part that revolves in a stationary part; 
"stator: a stationary part in a machine in or about which a rotor revolves" 
Because Park does not disclose a rotor and stator and does not disclose that the generating elements oscillate about a rotation axis with respect to each other, the applicants respectfully maintain that the Examiner has failed to establish a prima facie case to support the rejection of claim 1-6 under 35 U.S.C. 103 over Park and Morihito, and respectfully maintain that this rejection should be withdrawn.

Examiner Response 2: While the examiner agrees with the dictionary definitions, the combination of Park teaching the triboelectric generator having the first and second generating element made of triboelectric material with electricity generating oscillatory movement which will have some rotation within along with the specific teaching of Morihito which does specifically call out a stator and a rotor in a electricity generating configuration, is sufficient to address the main issue presented in the argument. 
Applicant Argument 3: There is no apparent reason to combine Park and Morihito in the manner proposed by the Examiner. 
The Examiner proposes to modify Park to include the co-axial rotor and stator of Morihito. That is, the Examiner proposes fixing an axis at the center of Park's core 310 and shell 320, about which axis the core 310 will rotate. 
The applicants respectfully maintain that the modification proposed by the Examiner will render Park's design unsuitable for its intended use. 

Examiner Response 3: While the examiner agrees that combining Morihito with Park may lead to reduction in electricity generated in Park, that does not necessarily amount to a design unsuitable for its intended use. Specifically, electricity output may not be the only consideration for someone skilled in the art and there may be a need to constrain the design in a stator and rotor configuration along with the need to generate electricity, in which case a combination of Park with Morihito will provide the teaching required. Therefore, the Examiner respectfully disagrees with the assertion made above. 
Applicant Argument 4: The Examiner rejects: 
claim 7 under 35 U.S.C. 103 over Park, Morihito, and Murai et al. (JP 2004/082288); and 
claim 8 under 35 U.S.C. 103 over Park, Morihito, and Wang et al. (USPA 2014/0338458). 
The applicants respectfully traverse these rejections. 
Claims 7 and 8 are dependent on claim 1, and in these rejections, the 
Examiner relies on the combination of Park and Morihito for disclosing the elements of claim 1. As detailed above, the combination of Park and Morihito does not disclose each of the elements of claim 1. Accordingly, the applicants respectfully maintain that the rejections of claims 7 and 8 under 35 U.S.C. 103 that rely on the combination of Park and Morihito for disclosing the elements of claim 1 are unfounded, and should be withdrawn.

Examiner Response 4: With the above Examiner responses, The Examiner respectfully disagrees and the rejection of Claims 7 and 8 will continue to be valid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US20150001993A1) hereinafter referred to as Park, in view of Morihito (JPH08140369A) , hereinafter referred to as Morihito and Cheng et.al (CN 105048860 A), hereinafter referred to as Cheng.
Regarding Claim 1, Park discloses (Fig 13 below) [Page 6, Para 0076, 0078] a triboelectric energy generator (300) adapted to generate electrical energy from rotational oscillatory motion, comprising:
 a first generating element (323b) comprising a first triboelectric material (323a)
 a second generating element (313b) comprising a second triboelectric material (313a)
 a stopper (323)
Park does not explicitly disclose the second generating element is arranged to oscillate about a rotation axis with respect to the first generating element to generate an output voltage, wherein the rotor and the stator are co-axial and the rotor is arranged to rotate about a co-axis; and wherein the stopper is arranged to limit the rotation of the rotor about the co- axis.
Cheng discloses [Abstract] the second generating element is arranged to oscillate about a rotation axis with respect to the first generating element to generate an output voltage, wherein the rotor and the stator are co-axial and the rotor is arranged to rotate about a co-axis;
Morihito discloses the stopper (Fig 1 below, 5)  is arranged to limit the rotation of the rotor (Morihito, Fig 1 above, 6,B,7) about the co- axis (Fig 1, BB).

    PNG
    media_image1.png
    312
    298
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    326
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed a triboelectric generator of Park and modified it with a rotor that is co-axial with a stator as taught by Cheng along with a stopper to limit the rotation of the rotor as taught by Morihito, in order to control the rotor’s motion and create resultant frictional impact 
Regarding Claim 2, Park, in view of Morihito and Cheng, discloses (Fig 13 above) [Park, Page 6, Para 0076, 0078] the triboelectric energy generator of claim 1. Park, in view of Morihito and Cheng further discloses wherein the rotor (Cheng, Fig 1 below, 4)  comprises a plurality of fins (Cheng, Fig 1, 5)  that project outwardly from a co-axis (Cheng, Fig 1, 10), and wherein the stopper (Morihito, Fig 1 above, 5 ) is arranged to restrict movement of fins (Cheng, Fig 1, 5). 
For claims 1 & 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a triboelectric generator of Park and modified it with a rotor that is co-axial with a stator as taught by Cheng along with a stopper to limit the rotation of the rotor as taught by Morihito, in order to control the rotor’s motion and create resultant frictional impact only on the surfaces that has the triboelectric materials on it and thus generate electric power with each frictional impact.


    PNG
    media_image3.png
    496
    521
    media_image3.png
    Greyscale

	Regarding Claim 3, Park in view of Morihito and Cheng, discloses, the triboelectric energy generator of claim 2. Park further discloses the first generating element comprises (Fig 13 above, 323b) [Page 6, Para 0081] at least one fin (323) of the plurality of fins and the second generating element (313b) is arranged to interface with the first generating element (323b).
Regarding Claim 4, Park in view of Morihito and Cheng, discloses (Park, Fig 13 above) [Park, Page 6, Para 0076, 0078] the triboelectric energy generator of claim 1. Park in view of Morihito and Cheng further discloses a stopper  (Morihito Fig 1 above, 5) is configured to restrict a rotor (Morihito, Fig 1 above, 6,B,7) to rotate within an angular range less than 360 degrees [Morihito, Page 3, Para 0015].
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the triboelectric generator of Park in view of Morihito and Cheng  having a stopper configured to restrict a rotor within an angular range less than 360 degrees  in order to optimize the number of frictional impacts needed to generate the required electrical power. 
Regarding Claim 5, Park in view of Morihito and Cheng, discloses (Fig 13 above) [Park, Page 6, Para 0076, 0078] the triboelectric energy generator of claim 1. Park in view of Morihito and Cheng  further discloses the stator (Morihito, Fig 1above, 8)  comprises the stopper (Morihito Fig 1 above, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the triboelectric generator of Park in view of Morihito and Cheng with the stator comprising the stopper in order to control the rotor’s motion and create resultant frictional impact only on the surfaces that has the triboelectric materials on it and thus generate electric power with each frictional impact.
 Regarding Claim 6, Park in view of Morihito and Cheng, discloses the triboelectric energy generator of claim 5. Park further discloses (Fig 13 above) a surface (323c) of the stopper (323) arranged to contact the second generating element (313b) in use is provided with the first triboelectric material (323a) [Park, Page 6, Para 0083].
Regarding Claim 9, Park in view of Morihito and Cheng, discloses the triboelectric energy generator of claim 1. Park in view of Morihito and Cheng further discloses the stopper (Morihito Fig 1 above, 5)  is configured to restrict the rotor (Morihito, Fig 1 above, 6,B,7) to rotate within an angular range less than 90 degrees (Morihito, Fig 1 shows stoppers separated by 45 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the triboelectric generator of Park in view of Morihito and Cheng  having a stopper configured to restrict a rotor within an angular range less than 90 degrees  in order to optimize the number of frictional impacts needed to generate the required electrical power. 
Regarding Claim 10, Park in view of Morihito and Cheng, discloses the triboelectric energy generator of claim 1. Park in view of Morihito and Cheng further discloses the stopper (Morihito Fig 1 above, 5) is configured to restrict the rotor (Morihito, Fig 1 above, 6,B,7) to rotate within an angular 
For Claims 9 and 10 , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the triboelectric generator of Park in view of Morihito and Cheng  having a stopper configured to restrict a rotor within an angular range less than 90 and 30 degrees  in order to optimize the number of frictional impacts needed to generate the required electrical power. 
Regarding Claim 11, Park in view of Morihito and Cheng, discloses the triboelectric energy generator of claim 1. Park in view of Morihito and Cheng further discloses the first generating element(Cheng, Fig 1,3) is disposed in one or more segments on a surface of the stator(Cheng, Fig 1,3) and the second generating element (Cheng, Fig 1,4) is disposed on one or more surfaces of the rotor(Cheng, Fig 1,4) opposite the surface of the stator (Cheng, Fig 1,3).
Regarding Claim 12, Park in view of Morihito and Cheng, discloses the triboelectric energy generator of claim 1. Park in view of Morihito and Cheng further discloses the first generating element is disposed in one or more segments on a perimeter of the stator (Cheng, Fig 1,3), and the second generating element is disposed on one or more surfaces of the rotor (Cheng, Fig 1,4) opposite the segments on the perimeter of the stator.
For Claims 11 and 12 , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the triboelectric generator of Park in view of Morihito and Cheng with the generating elements on opposing surfaces as further taught by Park in view of Morihito and Cheng in order to provide a configuration where there will be frictional impact.
Regarding Claim 17, Park in view of Morihito and Cheng, discloses the triboelectric energy generator of claim 1. Park in view of Morihito and Cheng further discloses the stator comprises a plurality of protrusions (Morihito, Fig 1above, 5)   that extend from a periphery of the stator (Morihito, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the triboelectric generator of Park in view of Morihito and Cheng with the stator comprising the protrusions that extend from the stator towards the co axis further taught by Park in view of Morihito and Cheng in order to control the rotor’s motion and create resultant frictional impact only on the surfaces that has the triboelectric materials on it and thus generate electric power with each frictional impact.
Regarding Claim 18, Park in view of Morihito and Cheng, discloses the triboelectric energy generator of claim 1. Park in view of Morihito and Cheng further discloses the stopper (Morihito Fig 1 above, 5)comprises one or more of the protrusions (Morihito, Fig 1above, 5) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the triboelectric generator of Park in view of Morihito and Cheng with the stopper comprising the protrusions to control the rotor’s motion and create resultant frictional impact only on the surfaces that has the triboelectric materials on it and thus generate electric power with each frictional impact.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Morihito and Cheng, in view of  Murai et al (JP2004082288A) hereinafter referred to as Murai.
Regarding Claim 7, Park in view of Morihito and Cheng, discloses the triboelectric generator of Claim 1. Park in view of Morihito and Cheng does not disclose wherein the rotor comprises an interlocking member and the stopper is shaped to receive the first interlocking member. Murai discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed a triboelectric generator of Park in view of Morihito and Cheng and modified it with a rotor that comprises an interlocking member and the stopper is shaped to receive the first interlocking member as taught by Murai, in order to maximize the electrical overlap area that is available within a given space and thus improve the electrical power density. 

    PNG
    media_image4.png
    583
    664
    media_image4.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Morihito and Cheng, in view of  Wang et al (US20140338458A1) hereinafter referred to as Wang.
Regarding Claim 8, Park in view of Morihito and Cheng, discloses the triboelectric generator of Claim 1. Park in view of Morihito and Cheng does not explicitly disclose wherein the first generating 
Wang explicitly discloses (Fig 8A below) [Page 10, Para 0091] the triboelectric generator wherein the first generating element (810) comprises a first electrode (812) attached to the first triboelectric material (814) and the second generating element (820) comprises a second electrode (824) attached to the second triboelectric material (822).

    PNG
    media_image5.png
    366
    315
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed a triboelectric generator of Park in view of Morihito and Cheng where the first generating element comprises a first electrode attached to the first triboelectric material and the second generating element comprises a second electrode attached to the second triboelectric material as explicitly shown by Wang, in order to carry the positive and negative electrical charges that are generated and combine it to provide useful electrical power that can be used to power a load.
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 would be allowable for disclosing the triboelectric energy generator of claim 1, wherein the rotor comprises a set of radial trunks from which a set of circumferential branches extend, and the stator comprises a plurality of circumferential protrusions that interlock with circumferential branches.
Park in view of Morihito and Cheng teaches a triboelectric generator with rotor and stator but does not teach the rotor set of radial trunks with circumferential branches which interlock with circumferential protrusions from the stator.
Claim 14, 15, 16 would be allowable as they are dependent on Claim 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832